Citation Nr: 1417264	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $457.78.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 2005 to October 2005 and from May 2006 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran reduced the credit hours for which she was registered from 15 to 12, for a school semester beginning in January 2011.  

2.  The Veteran was minimally at fault in the creation of the overpayment.

3.  The recovery of the overpayment in the amount of $457.78 would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of VA educational benefits in the amount of $457.78 have been met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided VA educational benefits under Chapter 33 for attendance at Oklahoma Christian University based on being enrolled for 15 credit hours for the period of January 10, 2011 to April 29, 2011.  The school reported that she reduced the credit hours she was registered for from 15 to 12 on January 13, 2011, creating an overpayment of $457.78.  The record indicates that this money was sent by VA directly to Oklahoma Christian University.  The claims file contains a January 4, 2011 email from the Veteran to the Office of the Registrar stating that she dropped a management class and was registered for 12 credits.

The Board initially notes that the appellant does not dispute the validity of the debt. Nor does the evidence otherwise suggest that the debt was invalidly created.  Rather, the appellant maintains that, under the circumstances, she is entitled to waiver of recovery of that debt because when VA submitted payment to the school for tuition and fees based on 15 credits she had already reduced to 12 credits.  

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2013).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  

In reviewing the evidence of record, the Board finds that the facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment. 

Having determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. The decision reached should not be unduly favorable or adverse to either side. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government. In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor against VA fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that a waiver is warranted because it would be against the principles of equity and good conscience to require the Veteran to repay the debt.  The debt was not created by any meaningful fault of the Veteran.  In reaching this conclusion the Board notes that VA records show that the benefits were paid on January 7, 2011 based on 15 credits, yet the Veteran's email shows that by January 4, 2011 she was enrolled in 12 credits.  Further, the record does not show that the $457.78 overpayment was paid directly to the Veteran.  Finally, a financial status report submitted by the Veteran in June 2011 indicated that she had a net monthly shortfall of $290.67 after income and expenses.  Therefore, repayment would create a hardship.  The Board concludes that a recovery of the overpayment of Chapter 33 education benefits would be against equity and good conscience under the provisions of 38 C.F.R. § 1.965. 


ORDER

Waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $457.78 is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


